Name: 2009/410/Euratom: Council Decision of 25Ã May 2009 on the adoption of a supplementary research programme to be implemented by the Joint Research Centre for the European Atomic Energy Community
 Type: Decision_ENTSCHEID
 Subject Matter: research and intellectual property;  Europe;  EU institutions and European civil service;  electrical and nuclear industries
 Date Published: 2009-05-29

 29.5.2009 EN Official Journal of the European Union L 132/13 COUNCIL DECISION of 25 May 2009 on the adoption of a supplementary research programme to be implemented by the Joint Research Centre for the European Atomic Energy Community (2009/410/Euratom) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 7 thereof, Having regard to the proposal from the Commission submitted after consultation of the Scientific and Technical Committee, Whereas: (1) Within the framework of the European Research Area, the high flux reactor at Petten (hereinafter HFR) has been, and continues to be, an important means available to the Community to contribute to materials sciences and testing, to nuclear medicine and to safety research in the field of nuclear energy. (2) The operation of the HFR has been supported by a series of supplementary research programmes the last of which, Council Decision 2007/773/Euratom of 26 November 2007 on a one year extension of the supplementary research programme to be implemented by the Joint Research Centre for the European Atomic Energy Community (1) expired on 31 December 2007. (3) The operation of the HFR continued throughout 2008 without a supplementary research programme, while efforts were made to base its operation and exploitation on an independent and more durable legal regime. Since those efforts failed, it is necessary to provide for continued financial support under a new supplementary research programme. (4) Given the continued need for the HFR as an irreplaceable infrastructure for Community research in the fields of improvement of safety of existing nuclear reactors, of health including the development of medical isotopes to answer questions of medical research, of nuclear fusion, of fundamental research and of training and waste management including the possibility to study the safety behaviour of nuclear fuels for the new generation of reactor systems, its operation should continue under this supplementary research programme until 2011. (5) Due to their special interest in the continued operation of the HFR, Belgium, France and the Netherlands should, as indicated by them, finance this programme through financial contributions made to the general budget of the European Union by way of assigned revenue. (6) Part of the contributions under the present supplementary programme should also cover expenditure made during the year 2008, HAS ADOPTED THIS DECISION: Article 1 The supplementary research programme on the operation of the high flux reactor at Petten (HFR), (hereinafter the programme), the objectives of which are set out in Annex I, is adopted for a period of three years, starting on 1 January 2009. Article 2 The financial contribution estimated as necessary for the execution of the programme amounts to EUR 34,992 million. The breakdown of this amount is set out in Annex II. This contribution shall be considered as assigned revenue in accordance with Article 18(2) of Council Regulation (EC, Euratom) No 1605/2002 (2). Article 3 1. The Commission shall be in charge of the management of the programme. To this end, it shall call upon the services of the Joint Research Centre. 2. The Board of Governors of the Joint Research Centre shall be kept informed of the implementation of the programme. Article 4 The Commission shall each year, before 15 September, submit to the European Parliament and to the Council, a report on the implementation of this Decision. Article 5 This Decision shall enter into force on the day of its publication in the Official Journal of the European Union. It shall apply from 1 January 2009. Article 6 This Decision is addressed to the Member States. Done at Brussels, 25 May 2009. For the Council The President J. Ã EBESTA (1) OJ L 312, 30.11.2007, p. 29. (2) Council Regulation (EC, Euratom) No 1605/2002 of 25 June 2002 on the Financial Regulation applicable to the general budget of the European Communities (OJ L 248, 16.9.2002, p. 1). ANNEX I SCIENTIFIC AND TECHNICAL OBJECTIVES The main objectives of the programme are the following: 1. To ensure the safe and reliable operation of the high flux reactor at Petten (HFR), in order to guarantee the availability of the neutron flux for experimental purposes. 2. To allow an efficient use of HFR by research institutes in a broad range of disciplines: improvement of safety of existing nuclear reactors, health including the development of medical isotopes to answer questions of medical research, nuclear fusion, fundamental research and training and waste management including the possibility to study the safety behaviour of nuclear fuels for the new generation of reactor systems. ANNEX II BREAKDOWN OF THE CONTRIBUTIONS The contributions to the programme come from Belgium, France and the Netherlands. The breakdown of those contributions is as follows: Belgium: EUR 1,2 million France: EUR 0,9 million The Netherlands: EUR 32,892 million Total: EUR 34,992 million. Those contributions shall be made to the general budget of the European Union and shall be assigned to this programme. Part of the contributions under the present supplementary programme may also cover expenditure made to the operation of the HFR during the year 2008 in accordance with the work programme to be agreed upon among contributing countries and the Commission. Those contributions are fixed and not revisable as regards the operational and maintenance cost variations.